DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a non-final office action is a response to communications received on 01/20/22. Claims 1-2, 6-14, and 16-20 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 01/20/22 regarding claims 1-3, 13-14 and 16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ketai et al. (U.S. Publication No. 20190350710) have been fully considered and are found persuasive. Due to a new argument being used in regards to the device being integral this is a second non-final office action.
4.	Regarding the argument on page 7-8, claim 1 is silent regarding the fixing and clamping arm mechanisms being configured to clamp the valve leaflets. Instead, the claim recites the fixing and clamping arm mechanisms being configured to clamp the valve in general; therefore, the argument that in Ketai it is the grasper 1113 that clamps the leaflets where claim 1 says it’s the fixed and clamping arm mechanism that are “configured to clamp the valve leaflets” is moot. 
5.	Regarding the argument on page 9, the mention of “integrally formed” discusses the rivets of secondary reference Basude which applicant regards as not being integrally formed; however, due to the primary reference Ketai being integrally formed as seen in the rejection below, the secondary reference does not need to teach this aspect of the invention.  
5.	Regarding the argument on pages 10 and 11, Figure 22 of Basude has a base and two arms which can be considered at T-shape (See figure below, as can be seen in the figure below if viewed from the left side the base and two arms form a T-shape).

    PNG
    media_image1.png
    295
    467
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
8.	Regarding claim 1, the limitation, "can be" renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 8, 13-14, 16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ketai et al. (U.S. Publication No. 20190350710) in view of Basude et al. (U.S. Publication No. 20150257883). 
Regarding Claim 1, Ketai discloses a heart valve clamp (Figure 32), comprising a fixed arm mechanism (Figure 32 #1104) comprising a fixed arm body (Figure 32 #1108) and at least two fixed arms (Figure 32 #1112), extending outward from the fixed arm body ((Figure 32 #1108), however Ketai is silent regarding the integrally formed with the fixed arm body. However, it would have been an obvious matter of engineering choice to make the plural components of the fixed arm body and fixed arms into a singular component, since such a modification would have involved a mere change in the integration of a component.  A change in integration or separation of components is generally recognized as being within the level of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)); a clamping arm mechanism (Figure 32 #1113) comprising a clamping arm body (Figure 32 #1122) connected to a bottom of the fixed arm body (see figure 32) at least two clamping arms (Figure 32 #1120), extending outward from the clamping arm body (Figure 32 #1122), and integrally formed with the clamping arm body (see figure 32); a driving mechanism (Figure 32 #1126), comprising a first driving assembly (Paragraph [0206] lines 3-7) that drives the fixed arm to open or close in relative to the fixed arm body, and a second driving assembly that drives (Figure 32 #1126) the clamping arm to open or close (Paragraph [0208]) in relative to the clamping arm body, and a delivery sheath (Figure 32 #1100) fixed on a top of the fixed arm body (Figure 32 #1108) wherein the fixed arm mechanism (Figure 32 #1104) further comprises a sheath hanger (Figure 32 #1110) on the top of the fixed arm body (Figure 32 #1108) the fixed arm mechanism and the clamping arm mechanism are fixedly connected to clamp heart valves (Figure 33A,Paragraph [0210]) but does not disclose the sheath hanger is detachably and fixedly connected with the delivery sheath or wherein the sheath hanger has at least one T-shaped hook protruding from the top of the fixed arm body and a fixing groove is arranged at a bottom of the delivery sheath for receiving the sheath hanger, and the fixing groove is engaged with the sheath hanger and can be bent and separated from the engagement and wherein the fixed arm mechanism and the clamping arm mechanism are both made of shape memory alloy.
Basude teaches a mitral valve fixation device comprising the sheath hanger (Figure 22 #19) is detachably and fixedly connected (as can be seen in the figure it is detached but has a fixing mechanism) with the delivery sheath (Figure 22 #324) and wherein the sheath hanger (Figure 22 #19) has at least one T-shaped hook (view Figure 22#19 from the right side and the T-shape is apparent) protruding from the top of the fixed arm body (see figure 22) and a fixing groove (Figure 22#320) is arranged at a bottom of the delivery sheath (Figure 22#324) for receiving the sheath hanger (Figure 22#19), and the fixing groove(Figure 33#320)  is engaged with the sheath hanger and can be bent and separated from the engagement (Figure 22 to see it separated) and wherein the fixed arm mechanism and the clamping arm mechanism are both made of shape memory alloy (Paragraph [0066] lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude to have the sheath hanger detachably and fixedly connected with the delivery sheath in order for the  fixed arm mechanism to be detached from the shaft and left behind as an implant to hold the leaflets together in the coapted position (Paragraph [0070] lines 1-3) and to have to have the sheath hanger have at least one T-shaped hook protruding from the top of the fixed arm body and a fixing groove is arranged at a bottom of the delivery sheath for receiving the sheath hanger, and the fixing groove is engaged with the sheath hanger and can be bent and separated from the engagement because the shape of the mating surface selected will preferably provide at least some mating surfaces transverse to the axial axis of the mechanism to facilitate application of compressive and tensile forces through the coupling mechanism to the fixation device, yet causing minimal interference when the fixation device is to be released from the upper shaft (Paragraph [0072] lines 6-11) and to have the fixed arm mechanism and the clamping arm mechanism both made of shape memory alloy since that is a preferable suitable material (Paragraph [0066] lines 5-8).
Regarding Claim 2, Ketai discloses wherein the fixed arm body (Figure 32 #1108) has a tube structure, and a side wall (see figure 32; 1108 is a tube structure with a side wall) of the tube structure is provided with a first strip groove (Figure 32 #1114), and a tube wall disposed in the first strip groove is the fixed arm (Figure 32 #1112).
Regarding Claim 8, Ketai does not discloses wherein a barbed structure is arranged on one side of the fixed arm facing the clamping arm.
Basude teaches wherein a barbed structure (Figure 7 #60) is arranged on one side of the fixed arm (Figure 7 #16) facing the clamping arm (Figure 7 #18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude to have a barbed structure that is arranged on one side of the fixed arm facing the clamping arm in order to assist in grasping and/or holding the leaflets (Paragraph [0076] lines 2-6).
Regarding Claim 13, Ketai discloses wherein there are two fixed arms (Figure 32#1112) and two clamping arms (Figure 32#1120), the two fixed arms are symmetrical (as can be seen in figure 32 the two fixed arms are symmetrical), the two clamping arms are symmetrical (as can be seen in figure 32 the two clamping arms are symmetrical), and the fixed arms are arranged directly opposite to the clamping arms (See figure 32). 
Regarding Claim 14, Ketai discloses wherein a maximum opening angle of the fixed arm is greater than or equal to a maximum opening angle of the clamping arm (Figure 33A-C, it is visible that the maximum opening angle of the fixed arm is greater than or equal to that of the clamping arm).
Regarding Claim 16, Ketai discloses wherein each of an external edge of the fixed arm (Figure 32#1112; see fillet below) and the clamping arm (Figure 32 #1120; see chamfer below) is configured to have a fillet or chamfer.

    PNG
    media_image2.png
    327
    260
    media_image2.png
    Greyscale

Regarding Claim 17, Ketai does not discloses wherein each of an external side of the fixed arm mechanism and the clamping arm mechanism is covered with fiber suture cloth.
Basude teaches wherein each of an external side of the fixed arm mechanism and the clamping arm mechanism is covered with fiber suture cloth (Paragraph [0095] lines 1-3); each of an external side is covered since both are components of the fixing device, also fiber suture cloth is a type of fabric). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude to have each of an external side of the fixed arm mechanism and the clamping arm mechanism covered with fiber suture cloth because covering may assist in grasping the tissue and may later provide a surface for tissue ingrowth (Paragraph [0095] lines 1-3). 
Regarding Claim 18, Ketai discloses wherein the fixed arm is preformed to open in a direction away from the fixed arm body (figure 33A) but does not disclose the first driving assembly comprises at least two pulling wires, and an end of each pulling wire is respectively fixedly connected to a fixed arm and drives a single fixed arm or a plurality of fixed arms to open or close.
Basude teaches the first driving assembly comprising at least two pulling wires (Figure 9A #90), and an end of each pulling wire is respectively fixedly connected to a fixed arm (Figure 9A #16) and drives a single fixed arm or a plurality of fixed arms to open or close (paragraph [0083] lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude to have the first driving assembly comprises at least two pulling wires, and an end of each pulling wire is respectively fixedly connected to a fixed arm and drives a single fixed arm or a plurality of fixed arms to open or close in order to have the device engage or disengage with the tissue that is being treated (Paragraph [0085] lines 1-2).
Regarding Claim 19, Ketai discloses wherein the fixed arm is preformed to open in a direction away from the fixed arm body (figure 33A) but does not disclose the first driving assembly comprises at least two pulling wires, and an end of each pulling wire is respectively fixedly connected to a fixed arm and drives a single fixed arm or a plurality of fixed arms to open or close.
Basude teaches the first driving assembly comprising at least two pulling wires (Figure 9A #90), and an end of each pulling wire is respectively fixedly connected to a fixed arm (Figure 9A #16) and drives a single fixed arm or a plurality of fixed arms to open or close (paragraph [0083] lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude to have the first driving assembly comprises at least two pulling wires, and an end of each pulling wire is respectively fixedly connected to a fixed arm and drives a single fixed arm or a plurality of fixed arms to open or close in order to have the device engage or disengage with the tissue that is being treated (Paragraph [0085] lines 1-2).
Regarding Claim 20, Ketai does not wherein a barbed structure is arranged on one side of the fixed arm facing the clamping arm.
Basude teaches wherein a barbed structure (Figure 7 #60) is arranged on one side of the fixed arm (Figure 7 #16) facing the clamping arm (Figure 7 #18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude to have a barbed structure that is arranged on one side of the fixed arm facing the clamping arm in order to assist in grasping and/or holding the leaflets (Paragraph [0076] lines 2-6).
11.	Claims 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ketai et al. (U.S. Publication No. 20190350710) in view of Basude et al. (U.S. Publication No. 20150257883) and further in view of Dixon et al. (U.S. Publication No.20180296331). 
Regarding Claim 6, Ketai in view of Basude discloses wherein the fixed arm (Figure 33A #1112) is preformed to open in a direction away from the fixed arm body (Figure 33A #1108) but does not disclose the first driving assembly comprises at least two pulling wires, and an end of each pulling wire is respectively fixedly connected to a fixed arm and drives a single fixed arm or a plurality of fixed arms to open or close.
Dixon teaches a heart valve sealing device wherein the first driving assembly comprises at least two pulling wires (Figure 5#116), and an end of each pulling wire is respectively fixedly connected to a fixed arm (Figure 5#134) and drives a single fixed arm or a plurality of fixed arms to open or close (Paragraph [0051] lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of  Basude further in view of Dixon to have the first driving assembly comprises at least two pulling wires, and an end of each pulling wire is respectively fixedly connected to a fixed arm and drives a single fixed arm or a plurality of fixed arms to open or close to secure the native leaflets (Paragraph [0052] lines 1-4). 
Regarding Claim 7, Ketai in view of Basude does not disclose wherein a fixing hole is arranged at an end of the fixed arm away from the fixed arm body for fixing the pulling wire.
Dixon teaches wherein a fixing hole is arranged at an end of the fixed arm (Paragraph [0051] lines 12-15) away from the fixed arm body (Figure 5#110) for fixing the pulling wire (Figure 5#116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view  Basude further in view of Dixon to have a fixing hole is arranged at an end of the fixed arm away from the fixed arm body for fixing the pulling wire in order to cause the moveable arms to pivot (Paragraph [0051] lines 14-15). 
Regarding Claim 9, Ketai in view of Basude does not disclose discloses wherein the clamping arm mechanism further comprises a pulling arm base and at least two pulling arms extending outward from the pulling arm base, and the pulling arm base is located at a bottom of the clamping arm body, and the pulling arm is fixedly connected to or integrally formed with the clamping arm, and a connection point between the pulling arm and the clamping arm is spaced apart from the clamping arm body.
Dixon teaches wherein the clamping arm mechanism further comprises a pulling arm base (Figure 5 #114) and at least two pulling arms (Figure 5 #120)  extending outward from the pulling arm base (Figure 5 #114), and the pulling arm base is located at a bottom of the clamping arm body (see figure 5), and the pulling arm is fixedly connected to or integrally formed with the clamping arm (Figure 5 #132), and a connection point between the pulling arm and the clamping arm is spaced apart from the clamping arm body (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude further in view of Dixon to have the clamping arm mechanism further comprise a pulling arm base and at least two pulling arms extending outward from the pulling arm base, and the pulling arm base is located at a bottom of the clamping arm body, and the pulling arm is fixedly connected to or integrally formed with the clamping arm, and a connection point between the pulling arm and the clamping arm is spaced apart from the clamping arm body in order to secure the native leaflets (Paragraph [0052] lines 1-4). 
Regarding Claim 10, Ketai in view of Basude does not disclose wherein the pulling arm base is a tube structure, and a side wall of the tube structure is provided with a second strip groove, a tube wall disposed in the second strip groove is regarded as the pulling arm, and a tube wall disposed outside the second strip groove is provided with a third strip groove, and an inner tube wall of the third strip groove forms the clamping arm and the clamping arm body.
Dixon teaches the pulling arm base (Figure 5 #114) is a tube structure, and a side wall of the tube structure is provided with a second strip groove (Figure 5 #124), a tube wall disposed in the second strip groove (Figure 5 #124) is regarded as the pulling arm (Figure 5 #120), and a tube wall disposed outside the second strip groove is provided with a third strip groove (Figure 5 #128), and an inner tube wall of the third strip groove forms the clamping arm (Figure 5 #132) and the clamping arm body (see figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude further in view of Dixon to have the pulling arm base is a tube structure, and a side wall of the tube structure is provided with a second strip groove, a tube wall disposed in the second strip groove is regarded as the pulling arm, and a tube wall disposed outside the second strip groove is provided with a third strip groove, and an inner tube wall of the third strip groove forms the clamping arm and the clamping arm body in order to secure the native leaflets (Paragraph [0052] lines 1-4).
Regarding Claim 11, Ketai in view of Basude does not discloses wherein the second driving assembly comprises a push rod slidably disposed through the fixed arm body and the clamping arm body and abutting against the pulling arm base.
Dixon teaches wherein the second driving assembly comprises a push rod (Figure 5 #112) slidably disposed through the fixed arm body (figure 5 #110) and the clamping arm body  (See figure 5) and abutting against the pulling arm base (Figure 5 #114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude further in view of Dixon to have the second driving assembly comprises a push rod slidably disposed through the fixed arm body and the clamping arm body and abutting against the pulling arm base in order to open and close the clamping arm (Paragraph [0050] lines 10-13). 
Regarding Claim 12, Ketai in view of Basude does not discloses wherein the clamping arm is preformed to fit on the clamping arm body, and the push rod can drive the pulling arm base to move toward a side away from the clamping arm body, and drive the clamping arm to open.
Dixon teaches wherein the clamping arm is preformed to fit on the clamping arm body, and the push rod can drive the pulling arm base to move toward a side away from the clamping arm body, and drive the clamping arm to open.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ketai in view of Basude further in view of Dixon to have the clamping arm is preformed to fit on the clamping arm body, and the push rod can drive the pulling arm base to move toward a side away from the clamping arm body, and drive the clamping arm to open (Paragraph [0050] lines 10-13).

Conclusion 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774